DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the area" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this limitation as if it were directed at the gripping recess, as that was the area previous to the amendment dated 02/17/2021.
Claim 17 recites the limitation “the area (interpreted as the gripping recess)…is different from the folding box blank.  This renders the claim indefinite because it is unclear what is meant by saying that an element of a whole is different than the whole.  For purpose of examination, 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 3,361,332) in view Gaumont (US 2009/0014350).
Regarding claim 1, Mason teaches reclosable folding box having a safety and tamper-evident closure; wherein the reclosable folding box is formed from a one-piece blank, and wherein the refoldable closing box comprises: a pull tab 36; a plurality of side wall surfaces; wherein the pull tab and the plurality of side wall surfaces are glued together to form the reclosable folding box that can only be opened by destroying a glued joint (col 2 lines 13-15), at least one disconnectable tear line area, or a combination of a glued joint and at least one disconnectable tear line area, wherein: the pull tab reaches a folding box edge with an edge-side boundary line 41 and is arranged on a folding box outer side (Fig. 1); and a gripping recess 42,  wherein the gripping recess is at least partially visible from the folding box outer side (Fig. 1).  Mason does not teach the outer flap comprises a first linear pattern.  Gaumont teaches applying printing on an analogous folding box outer side with a first linear pattern 60 (Fig. 4) to obscure a pull tab for preventing child access to the package. It would have been obvious to one of ordinary skill in the art to modify the structure of Mason with the pattern of Gaumont 
Regarding claim 5, Mason teaches an embodiment where at least one disconnectable tear line area is formed as a linear carving or perforation line (Fig. 5).
Regarding claim 6, Mason teaches the plurality of side wall surfaces comprises at least four side wall surfaces forming two opposite narrow and broad side walls of the folding box and at least two side wall surfaces forming opposite head and bottom side walls (Fig. 1).
Regarding claim 18, Mason teaches the pull tab is non-glued (Fig. 3).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 3,361,332) in view of Gaumont (US 2009/0014350 Al) as applied to claim 1 above, and further in view of Roenna (US 3,971,506).
Regarding claim 7, Mason does not teach the claimed separation of the tab. Roenna teaches an analogous tear open container and teaches a frangible closure flap (Figs. 1-2) for forming a reclosable structure wherein the closure is formed by a non-glued pull tab 66 which is 
Regarding claim 8, Roenna teaches reclosability is enabled by an insertion slit 69 cooperating with an insertion tongue 65 (these two structures together secure to tab 55; Figs. 4-5) hinged to the pull tab (via folds 65).

Claims 9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alagna (US 2005/0145683 A1) in view of Mason (US 3,361,332) in view of Gaumont (US 2009/0014350).
Regarding claim 9, Alagna teaches a folding box blank (Fig. 1) configured to form a reclosable folding box (Fig. 3) having a safety and tamper-evident closure; wherein the folding box blank is a one-piece blank comprising: a pull tab 153; a plurality of side wall surfaces 102, 104; wherein the pull tab and the plurality of side wall surfaces are glued to form the reclosable folding box that cannot be opened without destroying a glued joint (0010), at least one disconnectable tear line area, or a combination of a glued joint and at least one disconnectable tear line area 150; wherein the pull tab is arranged on a folding box outer side upper side; wherein a second linear pattern 130 is formed on a side wall surface facing the folding box outer side in an area covered by the pull tab resting against the pull tab if the folding box is erected (Figs. 3-4).  Alagna does not teach a gripping recess or a first linear pattern.  

Regarding the first linear pattern, Gaumont teaches applying printing on an analogous folding box outer side with a first linear pattern 60 (Fig. 4) to obscure a pull tab for preventing child access to the package. It would have been obvious to one of ordinary skill in the art to modify the structure of Mason with the pattern of Gaumont over the tab and surrounding area with the motivation of preventing child access, as taught by Gaumont (0008).  As Gaumont a first linear pattern that is printed on with ink to be visual (0063-0064), this pattern differs from the printed texture second linear pattern of Alagna.  Gaumont teaches the pattern is to distract to portions of the box, implying the pattern contrasts with the rest of the box (0034), so the rest of the box, to contrast with the pattern, comprises a contrast color, contrast pattern, or combinations thereof with respect to the first linear pattern. Gaumont illustrates the pattern falls short of extending the full length of the tab (Fig. 4), the gripping recess would be at least partially adjacent to the first linear pattern where the gripping recess is at least partially visible from the folding box outer side when the folding box is erected from the folding box blank; and 
Regarding claim 14, Alagna teaches the plurality of side wall surfaces comprises at least four side wall surfaces forming respectively two opposite narrow and broad side walls of the folding box and at least two side wall surfaces forming opposite head and bottom side walls (Fig. 3).
Regarding claim 15, Alagna teaches the pull tab 153 is detachably integrated into the first side wall surface of the folding box blank alongside the at least one disconnectabe tear line area delimiting the same (Fig. 1).
Regarding claim 17, Alagna modified with the gripping region of Mason teaches the gripping region comprising the contrast color, the contrast pattern, and or combinations thereof, being not a complete folding box blank, is different from the folding box blank.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alagna (US 2005/0145683 A1) in view of Mason (US 3,361,332) in view Gaumont (US 2009/0014350) as applied to claim 9 above, and further in view of Kim (US 4,936,464).  Alagna does not teach the one tear line area is formed with perforations.  Kim teaches an analogous container that opens using a tear strip and teaches outlining a tear strip with perforation 18 (Figs. 1 and 4) to facilitate separation when opening the tear strip (col 1 lines 9-14) and it would have been obvious to one of ordinary skill in the art to include such perforations for that purpose.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alagna (US 2005/0145683 A1) in view of Mason (US 3,361,332) in view Gaumont (US 2009/0014350) as applied to claim 9 above, and further in view of Yamamura (US 2016/0214758 A1).  Alagna does not teach an insertion slit or slot.  Yamamura teaches an analogous tear open container (Fig. 1) and teaches providing an insertion slit 34 (Fig. 2) enabling reclosability, wherein the insertion slit cooperates with an insertion tongue 54 hinged to a pull tab, the insertion slit and tongue enabling reclosability (0036).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Alagna with the insertion slit and tongue of Tamamura with the motivation of enabling the box to secure contents even after the tamper evident seal has been removed.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alagna (US 2005/0145683 A1) in view of Muller (WO 97/19863).
Regarding claim 19, Alagna teaches a reclosable folding box having a safety and tamper-evident closure; wherein the reclosable folding box is formed from a one-piece blank (Fig. 1), and wherein the refoldable closing box comprises: a pull tab 153; and a plurality of side wall surfaces 102, 104; wherein the pull tab and the plurality of side wall surfaces are glued together to form the reclosable folding box that cannot be opened without destroying a glued joint (0010), at least one disconnectable tear line area 150, or a combination of a glued joint and at least one disconnectable tear line area; wherein the pull tab reaches a folding box edge with an edge-side boundary line and is arranged on a folding box outer side (Fig. 3).  Alagna does not teach the pull tab has a first or second region.  Muller teaches an envelope with an analogous 
Regarding claim 20, Alagna teaches a second linear pattern 130 is formed on a side wall surface facing the folding box outer side in an area covered by the pull tab resting against the pull tab if the folding box is erected; and wherein the second linear pattern differs from the first linear pattern (Fig. 4).
Regarding claim 21, Alagna is modified with the color coding of Muller, and color coding implies the pattern contrasts with the rest of the tab, second region, to contrast with the first linear pattern, comprises a contrast color, contrast pattern, or combinations thereof with respect to the first linear pattern.

Response to Arguments
The rejections of claim 10 under 35 USC 112(a) and 112(b) has been withdrawn.  Support for a first pattern 20 (Fig. 1), second pattern 30, an additional contrast color or pattern 21 (effectively a third pattern) is provided on pages 8-9.  These patterns each being distinct 
Applicant's arguments filed 02/17/2021, see Remarks page 7, regarding claim 1 have been fully considered but they are not persuasive. Applicant argues that Mason (US 3,361,332) in view Gaumont (US 2009/0014350) does not teach a gripping recess comprising a contrast color or pattern in contrast to the first linear pattern.  The examiner disagrees on the basis that the claim does provide any limitation to what the rest of the box looks like.  Gaumont teaches placement of a first contrast pattern that contrasts with the rest of the box; so the rest of the box comprises a contrast or pattern contrasting to this first pattern.  Applying this pattern as taught by Gaumont to the box of Mason would result in at least some of the recess not having the first pattern, as Gaumont illustrates the pattern does not extend past the tab (Fig. 4), so the recess, by definition of the first contrast pattern, comprises a color or pattern that contrasts with the first pattern.  
Applicant’s arguments with respect to claims 9, 13-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734